Citation Nr: 0633380	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for residuals of 
colon cancer, status post colectomy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for colon cancer, status 
post colectomy, effective March 26, 2002.  An August 2005 
rating decision increased the disability rating from 0 to 10 
percent, effective March 26, 2002.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).


REMAND

In August 2006 testimony before the Board, the veteran 
alleged that his service-connected residuals of colon cancer, 
status post colectomy was more severe than the current 10 
percent rating reflects.  Specifically, the veteran stated 
that his condition is now marked by frequent exacerbations of 
varied, painful bowel movements.  A July 2006 letter from the 
veteran's private physician noted that the veteran had 
several colon polyps removed in May 2006.

The veteran was last afforded a VA examination in June 2005.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C, for the following 
action:

1.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the current 
nature and severity of his service-
connected residuals of colon cancer, 
status post colectomy.  The examiner 
should specifically opine as to whether 
the veteran's residuals are currently 
manifested by symptoms that are slight, 
moderate, or severe in nature, and the 
extent to which such residuals 
interfere with the veteran's activities 
of daily living.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for an increased initial rating 
for residuals of colon cancer, status 
post colectomy, currently rated as 10 
percent disabling.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


